

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE


THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made by and between Senesco Technologies, Inc. (the “Company”) and Bruce C.
Galton (“Executive”).


WHEREAS, Executive has been employed as the President and Chief Executive
Officer of the Company;


WHEREAS, the Company and the Executive mutually desire to terminate Executive’s
employment, such termination to be effective November 16, 2009 (“Date of
Termination”);


WHEREAS, in conjunction with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them;


NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:


1.           Executive, for and in consideration of the commitments of the
Company as set forth in paragraph 4 of this Agreement, and intending to be
legally bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company,
its affiliates, subsidiaries and parents, and its and their officers, directors,
Executives, and agents, and its and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from any and
all waivable causes of action, suits, debts, claims and demands whatsoever in
law or in equity, which Executive ever had, now has, or hereafter may have,
whether known or unknown, or which his heirs, executors, or administrators may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
his employment to the date of this Agreement, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to his employment relationship with the Company, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Americans with Disabilities Act, 29 U.S.C. § 706 et seq., the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the New Jersey
Law Against Discrimination, N.J.S.A. 10:5-1 et seq., the New Jersey
Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seq., the New Jersey
Family Leave Act, N.J.S.A. 34:11B-1 et seq. and the common law of the State of
New Jersey, and all other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys’ fees and costs.  This Agreement is effective without regard to
the legal nature of the claims raised and without regard to whether any such
claims are based upon tort, equity, implied or express contract or
discrimination of any sort.  Executive further agrees and covenants that should
any person, organization, or other entity file, charge, claim, sue, or cause or
permit to be filed any civil action, suit or legal proceeding involving any such
matter occurring at any time in the past, Executive will not seek or accept any
personal relief in such civil action, suit or legal proceeding. In addition, the
Company, for and in consideration of the commitments of the Executive, as set
forth herein and intending to be legally bound, does hereby REMISE, RELEASE AND
FOREVER DISCHARGE the Executive, and his respective successors and assigns,
heirs, executors, and administrators from any and all known or unknown waivable
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which the Company ever had, or now has, by reason of any matter, cause
or thing whatsoever, from the beginning of the Executive’s employment to the
date of this Agreement.  Notwithstanding the foregoing, Executive expressly
acknowledges that nothing contained in this Agreement shall waive or release any
claims arising out of or related to any act or omission by Executive
constituting a crime, fraud or a material violation of any law, rule, or
regulation of any applicable regulatory or self-regulatory entity.
 
 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 1 of 7
 
 

--------------------------------------------------------------------------------

 
 
2.           Executive agrees to resign as President and Chief Executive Officer
of the Company and as a director of the Company.  Executive further agrees and
recognizes that his employment with the Company has been permanently and
irrevocably severed, that he shall not seek employment with the Company at any
time in the future, and that the Company has no obligation to employ him in the
future.
 
3.           The Company agrees to direct its employees to and the Executive
agrees that he will not, as applicable, disparage or subvert the other, or make
any statement reflecting negatively on the Executive or Company, its affiliated
corporations or entities, its or their officers, directors, employees, agents or
representatives, including, but not limited to, any matters relating to the
operation or management of the Company, Executive’s employment and the
termination of his employment, irrespective of the truthfulness or falsity of
such statement.  Nothing in this Paragraph shall preclude the Company or the
Executive from communicating or testifying truthfully to the extent expressly
required or protected by law, or by the proper inquiry of a state or federal
governmental agency, or by a subpoena to testify issued by a court of competent
jurisdiction.
 
4.           In consideration for Executive’s agreement as set forth herein, the
Company shall agree to do the following after the expiration of the revocation
period set forth in Section 15(g):
 
(a)           The Company will continue to pay Executive’s base salary (at the
rate in effect on the Date of Termination) for a period of four months.  The
first such payment will be made at the next normal payroll schedule, but no
sooner than after the expiration of the time required in Section 15(g).  All
subsequent payments will be made in accordance with the Company’s normal payroll
schedule for salaried employees.  All payments will be subject to applicable
federal and state withholdings and deductions which are authorized or required
by law.  Executive’s right to such continued salary payments shall be treated,
for purposes of Section 409A of the Internal Revenue Code (the “Code”) as a
right to a series of separate payments.  The severance arrangement under this
Agreement is intended to qualify for the exemption from deferred compensation
for separation pay plans pursuant to Treasury Regulations 1.409A-1(b)(9)(iii),
and shall be reported for tax purposes accordingly.
 
 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 2 of 7
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event Executive and his spouse and eligible dependents
elect continuation of medical care coverage under the Company’s group health
plans pursuant to their COBRA rights, the Company will pay the COBRA premiums
for continuation of his and his spouse and eligible dependents group health
insurance coverage for a period of four months.
 
(c)           All currently outstanding equity awards made to Executive during
his course of employment are set forth on Exhibit A.  To the extent any of the
awards are stock options, each of those options to the extent vested as of the
Date of Termination shall remain exercisable for the underlying shares of Common
Stock until the expiration date of such option as set forth in the applicable
stock option agreement evidencing such option.  To the extent any such options
were intended to qualify as incentive stock options under Code Section 422, such
options will be treated as nonqualified options and accordingly, Executive shall
recognize ordinary income upon exercise of such options and such income shall be
subject to withholding of applicable taxes by the Company.  Executive shall not
vest further in any such options following the Date of Termination and the
options, to the extent unvested shall terminate as of the Date of
Termination.  The 2009 Short Term Incentive Plan restricted stock unit awards
will vest upon the later of (i) the execution of this Agreement or (ii) two days
after the Company files its Form 10-Q for the quarter ended September 30, 2009
and the shares of Common Stock underlying such award shall be issued at the time
or times specified in the applicable award agreement.  The Long Term Incentive
Plan restricted stock unit awards shall expire on November 16, 2009 and
Executive shall not be entitled to any shares pursuant to such award.  The
Company shall withhold all applicable taxes in connection with the exercise of
any options or the vesting of the restricted stock units.
 
(d)           Pay Executive for 13 unused but accrued vacation days within 30
days of the expiration of the time required in Section 15(g).  (Executive was
paid $980.80 per day and, accordingly, will be paid $12,750.40.)
 
(e)           Reimburse Executive for all documented and unreimbursed business
expenses incurred by the Executive through November 13, 2009 within 10 days of
the expiration of the time required in Section 15(g).
 
5.           Executive understands and agrees that the payments, benefits and
agreements provided in Paragraph 4 of this Agreement are being provided to him
in consideration for his acceptance and execution of and in reliance upon his
representations in this Agreement.  Executive acknowledges that if he had not
executed this Agreement containing a release of all claims against the Company,
he would not have been entitled to the severance payment referred to in
Paragraph 4 above.
 
6.           Executive acknowledges and agrees that the Company previously has
satisfied any and all obligations owed to him.  Further, except as set forth
expressly herein, Executive acknowledges that no promises or representations
have been made to him in connection with the termination of his employment, or
the terms of this Agreement.
 
 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 3 of 7
 
 

--------------------------------------------------------------------------------

 
 
7.           This Agreement supersedes any and all prior agreements or
understandings, whether written or oral, between the parties to the extent this
Agreement is inconsistent with the terms or conditions of any such prior
agreements or understandings, except that this Agreement does not affect any
non-competition, non-solicitation or confidentiality agreements or obligations
of Executive or any agreements or obligations of Executive relating to the
intellectual property or proprietary information or rights of the Company as
listed on Exhibit B.  The Executive hereby acknowledges his continuing
obligations under the agreements that he entered into with the Company as listed
on Exhibit B.
 
8.           Notwithstanding anything else herein to the contrary, nothing in
this Agreement or otherwise shall be deemed to waive the Executive’s right to
indemnification (arising as a matter of state law, under the Company’s by laws
or certificate of incorporation) as provided for in that certain Indemnification
Agreement dated as of October 4, 2001 by and between the Company and Bruce C.
Galton; provided further that the indemnification provided for in such
indemnification agreement shall continue to the Executive for any action taken
or not taken while serving in an indemnified capacity even though the Executive
has ceased to serve in such capacity.
 
9.           Executive agrees not to disclose the terms of this Agreement to
anyone, except his immediate family, attorney and, as necessary, tax/financial
advisor, each of whom shall be informed of this confidentiality obligation and
shall be bound by its terms.  It is expressly understood that any violation of
the confidentiality obligation imposed hereunder constitutes a material breach
of this Agreement.  The Executive hereby acknowledges that he has been presented
with a copy of the press release and Form 8-K set forth on Exhibit C attached
hereto.
 
10.           Executive represents that he does not presently have in his
possession any records or business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of his prior
employment with the Company and/or its predecessors, subsidiaries or affiliates,
or created by Executive while employed by or rendering services to the Company
and/or its predecessors, subsidiaries or affiliates.  Executive acknowledges
that all such Corporate Records are the property of the Company.  To the extent
Executive is in possession of any Company records, he agrees to promptly return
any and all Company documents, materials and/or information in his possession to
the Company.
 
11.           The Company does not believe there to be Code Section 409A income
in connection with this Agreement, and, accordingly, the Company will not report
any Code Section 409A income in connection with this Agreement.
 
 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 4 of 7
 
 

--------------------------------------------------------------------------------

 
 
12.           The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.  The
Executive acknowledges that he shall be responsible for all state, local and
federal taxes associated with this Agreement.
 
13.           Executive agrees and recognizes that should he breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
obligation to provide him with the consideration set forth herein, and will have
the right to seek repayment of all consideration paid to him under this
Agreement.  Executive further agrees that the Company shall be entitled to
pursue preliminary and permanent injunctive relief, as well as to an equitable
accounting of all earnings, profits and other benefits arising from any
violations of this Agreement, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company may be entitled. The
Executive acknowledges that Morgan, Lewis & Bockius LLP is counsel to the
Company.
 
14.           This Agreement and the obligations of the parties hereunder shall
be construed, interpreted and enforced in accordance with the laws of the State
of New Jersey.
 
15.           Executive certifies and acknowledges as follows:
 
(a)           That he has read the terms of this Agreement, and that he
understands its terms and effects, including the fact that he has agreed to
RELEASE AND FOREVER DISCHARGE the Company and each and every one of its
affiliated entities from any legal action arising out of his employment
relationship with the Company and the termination of that employment
relationship;
 
(b)           That he has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which he acknowledges is
adequate and satisfactory to him and which he acknowledges is in addition to any
other benefits to which he is otherwise entitled;
 
(c)           That he has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement.;
 
(d)           That he understands that he will be responsible for all taxes
arising from this Agreement including without limitation (i) any tax
consequences under Code Section 409A and (ii) as a result of the extension of
the exercisability of the options, and that he has obtained the advice of a tax
advisor.
 
(e)           That he does not waive rights or claims that may arise after the
date this Agreement is executed;
 
 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 5 of 7
 
 

--------------------------------------------------------------------------------

 
 
(f)           That the Company has provided him with a period of twenty-one (21)
days within which to consider this Agreement, and that Executive has signed on
the date indicated below after concluding this Agreement is satisfactory to him;
and
 
(g)           Executive acknowledges that this Agreement may be revoked by him
within seven (7) days of execution by providing written notice of such
revocation to Emilio Ragosa, Esq., 502 Carnegie Center, Princeton, New Jersey
08540.  This Agreement shall not become effective until the expiration of such
seven day revocation period.  In the event of a timely revocation by Executive,
this Agreement will be deemed null and void and the Company will have no
obligations hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 6 of 7
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS HEREOF, intending to be legally bound hereby, Executive and the
Company execute the foregoing Confidential Separation Agreement and General
Release this 23rd day of the month of November, 2009.
 






/s/ Bruce C. Galton                                  
Bruce C. Galton








SENESCO TECHNOLOGIES, INC.






By:_/s/ Jack Van Hulst______________________
Name:  Jack Van Hulst
Title:  President and Chief Executive Officer





 
 
Bruce C. Galton
Confidential Separation Agreement and General Release
November 23, 2009
Page 7 of 7